Citation Nr: 0113449	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
February 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi, which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and determined that entitlement to non-service connected 
pension had not been established.  The record reflects that 
the appellant filed a notice of disagreement with respect to 
the denial of service connection for post-traumatic stress 
disorder.  A statement of the case relative to this issue was 
forwarded to the appellant in May 2000.  The appellant 
perfected his appeal in June 2000. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

38 C.F.R. § 3.304(f) (2000) provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).

The Court has held that combat status may be determined 
"through the receipt of certain recognized military 
citations or other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The phrase "other supportive 
evidence" serves to provide an almost unlimited field of 
potential evidence to be used to "support" a determination 
of combat status.  Gaines v. West, 11 Vet. App. 353 (1998).  
If a veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless BVA finds by clear and convincing 
evidence that a particular asserted stressful event ... did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that a veteran's testimony, in 
and of itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. At 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Regarding the appellant's stressors he reported that a 
missile struck the mess hall moments after he exited, killing 
and injuring several service members.  He recounted that his 
unit provided artillery support to infantry forces.  In 
particular, he referenced an incident during which his unit 
"shot ACC all night long," after which members of his unit 
went through the villages, killing those they encountered.  A 
small child whose parents were killed remained with his unit 
for some time.  In another incident, the appellant's unit was 
on alert, and he was placed on guard along the ground 
perimeter because of a radio report of enemy forces spotted 
near his unit.  The appellant also reported that innocent 
individuals were killed when his unit was assigned to guard a 
bridge used by incoming supply vehicles.  The appellant 
recalled an incident in which enemy forces killed two members 
of his unit, who were on guard duty.  The appellant indicated 
that several service members "lost their minds" because of 
sleep deprivation and stress.  The appellant reported that he 
along with other members of his unit were responsible for the 
death of a barber, who was discovered to be a sniper.  
Finally, the appellant noted that a member of his unit killed 
a prostitute.  

Service records disclose that the appellant's military 
occupational specialty was cannoneer.  As indicated, service 
records reflect that the appellant served in the Republic of 
Vietnam.  In August 1999, the appellant provided a statement 
concerning his stressful events during service.  He furnished 
the year the stressful events occurred but not the month.  He 
indicated that he had been assigned to the 25th Artillery.  
His personnel records show that during his tour in Vietnam he 
was a member of Battery A, 6th Howitzer Bn, 1st Inf. Div.  
There is no indication of record that an attempt has been 
made to verify the reported stressors.

In April 2000 the RO determined that entitlement to non-
service connected pension had not been established and denied 
service connection for PTSD.  In April 2000 the appellant 
stated that he wished to disagree with the denial of service 
connection for his PTSD.  However, he also questioned the 
adequacy of the pension examination because a psychiatric 
evaluation was not performed.  He stated that the examination 
was not a fair assessment of his total condition.  The Board 
construes these statements as a notice of disagreement 
regarding the denial of pension benefits.  Thus, a statement 
of the case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Veterans Claims 
Assistance Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should contact the appellant and 
request that he provide additional 
information regarding his reported stressors.  
This information should include the 
approximate month, and the year, the 
location, his assigned unit, the units of 
assignment and any other individuals involved 
in any claimed stressful event.  The 
appellant should be told that the information 
is necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.

3.  The appellant should be furnished the 
appropriate release of information forms in 
order to obtain any VA or private medical 
records pertaining to treatment for or 
evaluation of psychiatric illness. 

4.  The RO should prepare a summary of all of 
the claimed stressors reported by the veteran 
in previous statements.  This summary and any 
additional information, should be sent to the 
U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) formerly the United 
States Army and Joint Services Environmental 
Support Group, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The USASCRUR 
should be requested to provide any 
information available which might corroborate 
the veteran's alleged stressors and any other 
sources which may have pertinent information.

5.  The RO should request the National 
Personnel Records Center to verify the dates 
the appellant served in the Republic of 
Vietnam.  

6.  The RO should make a determination as to 
whether the appellant was engaged in combat 
with the enemy. 

7.  A VA examination should be performed by a 
psychiatrist in order to determine the nature 
and severity of any psychiatric illness, to 
include PTSD.  The claims folder and a copy 
of this Remand must to be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner 
that only a stressor(s) which has been 
verified by the RO or Board may be used as a 
basis for a diagnosis of PTSD.  

If the diagnosis of PTSD disorder is deemed 
appropriate, the examiner should specify 
whether the stressors found to be established 
by the record were sufficient to produce 
post- traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be established 
by the record.

8.  The RO should furnish the appellant 
and his representative a statement of the 
case regarding the April 2000 decision 
which denied pension benefits.  He should 
be informed of the requirements necessary 
to perfect an appeal.  The RO is informed 
that this issue is not before the Board 
for appellate consideration until timely 
perfected.

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the disposition warranted in this case.  The appellant 
need take no further action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




